Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
2.	Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (2015/0215254) in view of Gainsboro et al. (US Patent 7106843) and further in view of Olligschlaeger (2013/0336469).
As to claim 1, Bennett teaches a monitoring server for monitoring an inmate communication session (Figs. 1A & 1B and related text), the monitoring server comprising: at least one processor (Fig. 4) configured to: receive the inmate communication session ([0019-0021]); transmit communication session data associated with the inmate communication session to a monitoring station selected from among a plurality of monitoring stations (Figs. 1A & 1B – monitoring devices 107A, 107B, 107C) to monitor the inmate communication session ([0029] – messages between the inmate and their contacts distributed over existing channels between the agency service, monitoring devices of an investigator or prison personnel); receive input data associated with the inmate communication session from the at least one monitoring station ([0025, 0029]); playing an automated message prior to disconnecting indicating that the inmate phone number only accepts text messages ([0074]) and a rejection notice transmitted for delivery to indicate to the sender that the messages from the messaging terminal to 
Gainsboro teaches if the called party does not accept a message is played to the inmate indicating that the called party refused the call and if the called party does accept the call a message is played indicating to the parties that the call may proceed (col. 19, lines 1-14; col. 21, lines 3-15); and if the validation fails the FMU plays the appropriate error message to the inmate and disconnects the inmate telephone and if the amount exceeds the inmate’s commissary balance, the system aborts the transaction plays the appropriate deny reason to the inmate and disconnects the inmate station (col. 61, lines 46-58; col. 68, lines 1-10).
Olligschlaeger teaches disconnecting an inmate as soon as detecting an inmate is suspected of using telephones to engage in illegal or improper activity ([0008]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of playing a message to parties of Gainsboro into the teachings of playing a message prior to disconnecting indicating that the inmate phone number only accept text message and a rejection notice transmitted to the sender of Bennett for the purpose of sending message to both parties (sender and recipient) in a communication session to indicate reason for disconnecting the communication session and the teachings of Olligschlaeger into the teachings of 
Claim 8 is rejected for the same reasons discussed above with respect to claim 1.  Furthermore, Bennett teaches a monitoring station (Figs. 1A & 1B – monitoring devices 107A, 107B, and 107C) configured to monitor the inmate communication session for suspicious behavior occurring ([0025] – flagged key words) and notifying of the suspicious behavior in response to detecting the suspicious behavior occurring within the inmate communication session ([0025] – a rejection notice transmitted for delivery to indicate that the message was rejected); and Olligschlaeger teaches disconnecting an inmate as soon as detecting an inmate is suspected of using telephones to engage in illegal or improper activity ([0008]).

3.	Claims 2-4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, Gainsboro, and Olligschlaeger in view of Gongaware et al. (2013/0263227).
As to claims 2, 9, Bennett, Gainsboro, and Olligschlaeger do not explicitly discuss the monitoring server of claim 1, the monitoring center of claim 8, wherein the at least one processor is further configured to configure a user profile of a user of the inmate communication session.
Gongaware teaches configure the individual’s inmate profile and this profile then be used the next time the inmate is incarcerated at a facility using the same ITS or VVS system ([0212]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Gongaware into the teachings of Bennett, 
As to claims 3, 10, Gongaware teaches the monitoring server of claim 2, the monitoring center of claim 9, the inmate profile ([0212]) and allowing interactions to continue to build up additional evidence against the former inmate and current inmates such as interactions preferably be alarmed so that investigators are notified and given the opportunity to reject or monitor/allow the communication and merging the newly created friend and family profile details back into the inmate profile ([0212]) and Gainsboro teaches if the called party does not accept a message is played to the inmate indicating that the called party refused the call and if the called party does accept the call a message is played indicating to the parties that the call may proceed (col. 19, lines 1-14; col. 21, lines 3-15). It would have been obvious to modify Gongaware to have the inmate profile indicates that interrupting and disconnecting the inmate communication session is allowed for the purpose of having the disconnected communication of the inmate being monitor or allow again.
As to claims 4, 11, Gongaware teaches merging the newly created friend and family profile details back into the individual’s inmate profile so as to preserve a continuous profile for the individual to be used the next time the inmate is incarcerated at a facility ([0212]) a memory of the monitoring server stores the user profile. It would have been obvious that the inmate profile stored in a memory in order to be used the next time the inmate is incarcerated at a facility.

15 rejected under 35 U.S.C. 103 as being unpatentable over Bennett, Gainsboro, and Olligschlaeger in view of Lewis (US Patent 8,806,020).
As to claim 15, Bennett teaches a monitoring server for monitoring an inmate communication session (Figs. 1A & 1B and related text), the monitoring server comprising: a storage device (Fig. 4); a video server configured to: encrypt and transmit the video communication session to the at least one monitoring station to monitor the video communication session ([0031] – data exchanged over the network including digital audio and video can be encrypted using conventional encryption technologies); receive input data associated with the inmate communication session from the at least one monitoring station ([0025, 0029]); playing an automated message prior to disconnecting indicating that the inmate phone number only accepts text messages ([0074]) and a rejection notice transmitted for delivery to indicate to the sender that the messages from the messaging terminal to be transmitted to the inmate number from contacts outside the correctional institution was rejected ([0025]).  Bennett does not explicitly discuss interrupt or disconnect the inmate communication session based on the input data and an audible or visual message that is played to parties of the inmate communication session on the inmate communication session, decrypt and record the inmate communication session when the inmate communication session corresponds to a video communication session, convert the communication session in real time to a format compatible with at least one monitoring station; interrupt or disconnect the inmate communication session based on the input data. However, Bennett teaches monitoring device 107 does not necessarily include or support all of the functionality ascribed to the monitoring device or the inmate messaging system due to inherent 
Gainsboro teaches if the called party does not accept a message is played to the inmate indicating that the called party refused the call and if the called party does accept the call a message is played indicating to the parties that the call may proceed (col. 19, lines 1-14; col. 21, lines 3-15); and if the validation fails the FMU plays the appropriate error message to the inmate and disconnects the inmate telephone and if the amount exceeds the inmate’s commissary balance, the system aborts the transaction plays the appropriate deny reason to the inmate and disconnects the inmate station (col. 61, lines 46-58; col. 68, lines 1-10).
Olligschlaeger teaches disconnecting an inmate as soon as detecting an inmate is suspected of using telephones to engage in illegal or improper activity ([0008]).
Lewis teaches when the first and second audio and/or video communication sessions are established, decrypt the traffic between the first and second communication sessions for monitoring and then when finish re-encrypt for delivery to the remote communication client (col. 5, line 48 through col. 6, line 3).
.

5.	Claims 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Bennett, Gainsboro, Olligschlaeger, and Lewis in view of Gongaware et al. (2013/0263227).
Claims 16 and 17 are rejected for the same reasons discussed above with respect to claims 2, 4 and 3.
Allowable Subject Matter
6.	Claims 5, 12, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-7, 13-14, and 19-20 are objected because they depend on object claims 5, 12, and 18, respectively.
	As to claims 5, 12, and 18, prior arts of record fail teach or render obvious, alone, or in combination the monitoring server/the monitoring center comprising the claims 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 9,609,121 in view of Bennett (2015/0215254), Olligschlaeger (2013/0336469) and Gainsboro et al. (US Patent 7106843).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application 16/902565 are transparently found in the U.S. Patent 9,609,121 with obvious wording variations. In re KARLSON (CCPA) 136 USPA 184 (1963).

U.S. Patent Application 16/902565
U.S. Patent 9,609,121

at least one processor configured to:
  receive the inmate communication session;
1. A monitoring server for remotely monitoring an inmate communication session, the monitoring server comprising:
a network interface device configured to communicate with a remote monitoring station; and
at least one processor configured to:  
transmit communication data associated with the inmate communication session to a monitoring station selected from among a plurality of monitoring stations to monitor the inmate communication session;
transmit the inmate communication session to the remote  monitoring station;
receive input data associated with the inmate communication session from the at least one monitoring station;
monitor data received from the remote monitoring station;

monitor a reviewer of the inmate communication session located at the remote monitoring station based on the data received from the remote monitoring station including input data from the reviewer;

transmit, to the remote monitoring station, a verification command for the remote monitoring station to perform a monitor verification process after a predetermined amount of time that no input data has been monitored; and
superimpose an audible or visual message that is played to parties of the inmate communication session on the inmate communication session describing a reason for interrupting or disconnecting the inmate communication session.
receive, from the remote monitoring station, a response to the verification command.


Claim 1 of U.S. Patent 9,609,121 does not teach interrupt or disconnect the inmate communication session based on the input data; and superimpose an audible or visual message that is played to parties on the inmate communication session describing a reason for interrupting or disconnecting the inmate communication session. Bennett teaches playing an automated message prior to disconnecting indicating that the inmate phone number only accepts text messages ([0074]) and a rejection notice transmitted for delivery to indicate to the sender that the messages from the messaging terminal to be transmitted to the inmate number from contacts outside the correctional institution was rejected ([0025]); Olligschlaeger teaches disconnecting an inmate as soon as detecting an inmate is suspected of using telephones to engage in illegal or 
The examiner also notes that claims 5, 8 of the 16/902565 Application respectively corresponds to Claim 5, 10 of the U.S. Patent 9,609,121.
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 

                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652